DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
“one or more attachment elements” and “one or more cleats” of claims 2, 8, 13
“plurality of storage elements” of claim 7
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “110” has been used to designate both “computing device” and “conduit”  
Reference character “103” has been used to designate both “hydrokinetic power production (HPP) device” and “conduit”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0018, “The HPP device 102 may attach to the barge 101 and/or be configured with the barge 101 any method.” The phrase “any method” makes the sentence unclear.
Paragraph 0020, “computing device 120” should be changed to “computing device 110” (Two instances)
Paragraph 0022, “I/O interfaces 224” should be changed to “I/O interfaces 124”
Paragraph 0023, “the HPP 108” should be changed to “the HPP 102”
Paragraph 0025, “memory 222” should be changed to “memory 122”
Paragraphs 0027-0028, “outlet 103” should be changed to “outlet 103b” (Seven instances)
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Solheim (US 2015/0219066), in view of Moffat (US 2010/0283248).
Regarding claim 1, Solheim discloses an apparatus comprising:
a fluid receptacle, wherein the fluid receptacle comprises a plurality of conduits (20a-b of Figures), wherein each conduit of the plurality of conduits is configured to:
receive a fluid via an inlet (50a-b of Figures), 
a plurality of electric generators (60 of Figures), wherein each electric generator of the plurality of electric generators is associated with a conduit of the plurality of conduits (Para. 0045), wherein each electric generator of the plurality of electric generators is configured to:
receive the fluid force caused by the associated conduit of the plurality of conduits, and
generate, based on the fluid force, electricity (Para. 0045).
Solheim does not explicitly disclose cause, based on an area of the inlet being greater than an area of an outlet, an increase in velocity of the fluid as the fluid passes through the conduit, and
cause, based on the increase in the velocity of the fluid passing through the conduit a fluid force.
Moffat discloses cause, based on an area of the inlet being greater than an area of an outlet, an increase in velocity of the fluid as the fluid passes through the conduit, and
cause, based on the increase in the velocity of the fluid passing through the conduit a fluid force (see annotated figure below).

    PNG
    media_image1.png
    1132
    905
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the inlet of Solheim bigger than the outlet, as taught by Moffat, to accelerate the water flowing through the submerged component of the power-generation system [Moffat: Para. 0080].
Regarding claim 2, Solheim discloses further comprising one or more attachment elements (310a-c of Figures), wherein each of the one or more attachment elements is configured to attach to one or more cleats (330 of Figures) of at least one of a barge, a boat, or a buoyant marine structure (320 of Figures).
Regarding claim 3, Solheim discloses wherein each electric generator (60 of Figures) of the plurality of electric generators comprise at least one of a hydroelectric turbine and a turbo motor (Para. 0045).
Regarding claim 4, Solheim discloses wherein each electric generator (60 of Figures) of the plurality of electric generators configured to generate electricity comprises each electric generator of the plurality of electric generators further configured to convert mechanical energy generated by the fluid force caused by the associated conduit into electricity (Para. 0045).
Regarding claim 5, Solheim discloses wherein the fluid receptacle further comprises another plurality of conduits (20c-d of Figures), wherein each conduit of the another plurality of conduits is configured to:
receive the fluid from the outlet of a conduit of the plurality of conduits via an inlet (50a-b of Figures), 
cause, based on an area of the inlet being greater than an area of an outlet, an increase in the velocity of the fluid received from the conduit of the plurality of conduits as the fluid passes through the conduit of the another plurality of conduits, and
cause, based on the increase in the velocity of the of the fluid received from the conduit of the plurality of conduits, an increase to the fluid force associated with the fluid received from the conduit of the plurality of conduits.
Regarding claim 6, Solheim discloses further comprising another plurality of electric generators (60 of Figures), wherein each electric generator of the another plurality of electric generators is associated with a conduit of the another plurality of conduits (20c-d of Figures), wherein each electric generator of the another plurality of electric generators is configured to:
receive the increased fluid force caused by the associated conduit of the another plurality of conduits, and
generate, based on the increased fluid force, electricity (Para. 0045).

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solheim (US 2015/0219066), in view of Moffat (US 2010/0283248) and Dietzel (US 2015/0240786).
Regarding claim 7, Solheim discloses an apparatus comprising:
a fluid receptacle, wherein the fluid receptacle comprises a plurality of conduits (20a-b of Figures), wherein each conduit of the plurality of conduits is configured to:
receive a fluid via an inlet (50a-b of Figures), 
a plurality of electric generators (60 of Figures), wherein each electric generator of the plurality of electric generators is associated with a conduit of the plurality of conduits (Para. 0045), wherein each electric generator of the plurality of electric generators is configured to:
receive the fluid force caused by the associated conduit of the plurality of conduits, and
generate, based on the fluid force, electricity (Para. 0045).
Solheim does not explicitly disclose cause, based on an area of the inlet being greater than an area of an outlet, an increase in velocity of the fluid as the fluid passes through the conduit, and
cause, based on the increase in the velocity of the fluid passing through the conduit a fluid force;
one or more processors; and
memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:
determine an amount of electricity stored by each energy storage device of a plurality of energy storage devices; and
send, based on the amount of electricity stored by each energy storage device of the plurality of energy storage devices, at least a portion of the electricity generated the plurality of electric generators to one or more energy storage devices of the plurality of energy storage devices.
Moffat discloses cause, based on an area of the inlet being greater than an area of an outlet, an increase in velocity of the fluid as the fluid passes through the conduit, and
cause, based on the increase in the velocity of the fluid passing through the conduit a fluid force (see annotated figure below).

    PNG
    media_image1.png
    1132
    905
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the inlet of Solheim bigger than the outlet, as taught by Moffat, to accelerate the water flowing through the submerged component of the power-generation system [Moffat: Para. 0080].
Dietzel discloses one or more processors (3902 of Figures); and
memory (3904 of Figures) storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:
determine an amount of electricity stored by each energy storage device of a plurality of energy storage devices (122 of Figures); and
send, based on the amount of electricity stored by each energy storage device of the plurality of energy storage devices, at least a portion of the electricity generated the plurality of electric generators to one or more energy storage devices of the plurality of energy storage devices (Para. 0101).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a processor and memory to determine an amount of electricity stored by each generator in the system of Solheim, as taught by Dietzel, to provide metering control of the flow control apparatus as well as other control and data acquisition functions for the power generation system [Dietzel: Para. 0101].
Regarding claim 8, Solheim discloses further comprising one or more attachment elements (310a-c of Figures), wherein each of the one or more attachment elements is configured to attach to one or more cleats (330 of Figures) of at least one of a barge, a boat, or a buoyant marine structure (320 of Figures).
Regarding claim 9, Solheim discloses wherein each electric generator (60 of Figures) of the plurality of electric generators comprise at least one of a hydroelectric turbine and a turbo motor (Para. 0045).
Regarding claim 10, Solheim discloses wherein the fluid receptacle further comprises another plurality of conduits (20c-d of Figures), wherein each conduit of the another plurality of conduits is configured to:
receive the fluid from the outlet of a conduit of the plurality of conduits via an inlet (50a-b of Figures), 
cause, based on an area of the inlet being greater than an area of an outlet, an increase in the velocity of the fluid received from the conduit of the plurality of conduits as the fluid passes through the conduit of the another plurality of conduits, and
cause, based on the increase in the velocity of the of the fluid received from the conduit of the plurality of conduits, an increase to the fluid force associated with the fluid received from the conduit of the plurality of conduits.
Regarding claim 11, Solheim discloses further comprising another plurality of electric generators (60 of Figures), wherein each electric generator of the another plurality of electric generators is associated with a conduit of the another plurality of conduits (20c-d of Figures), wherein each electric generator of the another plurality of electric generators is configured to:
receive the increased fluid force caused by the associated conduit of the another plurality of conduits, and
generate, based on the increased fluid force, electricity (Para. 0045).
Regarding claim 12, Solheim discloses an apparatus comprising:
a fluid receptacle, wherein the fluid receptacle comprises a plurality of conduits (20a-b of Figures), wherein each conduit of the plurality of conduits is configured to:
receive a fluid via an inlet (50a-b of Figures), 
a plurality of electric generators (60 of Figures), wherein each electric generator of the plurality of electric generators is associated with a conduit of the plurality of conduits (Para. 0045), wherein each electric generator of the plurality of electric generators is configured to:
receive the fluid force caused by the associated conduit of the plurality of conduits, and
generate, based on the fluid force, electricity (Para. 0045).
Solheim does not explicitly disclose cause, based on an area of the inlet being greater than an area of an outlet, an increase in velocity of the fluid as the fluid passes through the conduit, and
cause, based on the increase in the velocity of the fluid passing through the conduit a fluid force;
one or more processors; and
memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:
determine an amount of electricity stored by each energy storage device of a plurality of energy storage devices; and
modify, based on the amount of electricity generated by each electric generator of the plurality of electric generators, the area of the outlet of one or more conduits of the plurality of conduits.
Moffat discloses cause, based on an area of the inlet being greater than an area of an outlet, an increase in velocity of the fluid as the fluid passes through the conduit, and
cause, based on the increase in the velocity of the fluid passing through the conduit a fluid force (see annotated figure above).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the inlet of Solheim bigger than the outlet, as taught by Moffat, to accelerate the water flowing through the submerged component of the power-generation system [Moffat: Para. 0080].
Dietzel discloses one or more processors (3902 of Figures); and
memory (3904 of Figures) storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:
determine an amount of electricity stored by each energy storage device of a plurality of energy storage devices (122 of Figures); and
modify, based on the amount of electricity generated by each electric generator of the plurality of electric generators, the area of the outlet of one or more conduits of the plurality of conduits (Para. 0101).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a processor and memory to determine an amount of electricity stored by each generator in the system of Solheim, as taught by Dietzel, to provide metering control of the flow control apparatus as well as other control and data acquisition functions for the power generation system [Dietzel: Para. 0101].
Regarding claim 13, Solheim discloses further comprising one or more attachment elements (310a-c of Figures), wherein each of the one or more attachment elements is configured to attach to one or more cleats (330 of Figures) of at least one of a barge, a boat, or a buoyant marine structure (320 of Figures).
Regarding claim 14, Solheim discloses wherein each electric generator (60 of Figures) of the plurality of electric generators comprise at least one of a hydroelectric turbine and a turbo motor (Para. 0045).
Regarding claim 15, Solheim discloses wherein each electric generator (60 of Figures) of the plurality of electric generators configured to generate electricity comprises each electric generator of the plurality of electric generators further configured to convert mechanical energy generated by the fluid force caused by the associated conduit into electricity (Para. 0045).
Regarding claim 16, Solheim discloses wherein the fluid receptacle further comprises another plurality of conduits (20c-d of Figures), wherein each conduit of the another plurality of conduits is configured to:
receive the fluid from the outlet of a conduit of the plurality of conduits via an inlet (50a-b of Figures), 
cause, based on an area of the inlet being greater than an area of an outlet, an increase in the velocity of the fluid received from the conduit of the plurality of conduits as the fluid passes through the conduit of the another plurality of conduits, and
cause, based on the increase in the velocity of the of the fluid received from the conduit of the plurality of conduits, an increase to the fluid force associated with the fluid received from the conduit of the plurality of conduits.
Regarding claim 17, Solheim discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose for each conduit of the another plurality of conduits, the area of the inlet is lesser than the area of the outlet of the conduit of the plurality of conduits.
Moffat discloses for each conduit of the another plurality of conduits, the area of the inlet is lesser than the area of the outlet of the conduit of the plurality of conduits (see annotated figure below).

    PNG
    media_image2.png
    1132
    905
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the inlet of Solheim lesser than the outlet, as taught by Moffat, to accelerate the water flowing through the submerged component of the power-generation system [Moffat: Para. 0080].
Regarding claim 18, Solheim discloses further comprising another plurality of electric generators (60 of Figures), wherein each electric generator of the another plurality of electric generators is associated with a conduit of the another plurality of conduits (20c-d of Figures), wherein each electric generator of the another plurality of electric generators is configured to:
receive the increased fluid force caused by the associated conduit of the another plurality of conduits, and
generate, based on the increased fluid force, electricity (Para. 0045).
Regarding claims 19, 20, Solheim discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein, for each conduit of the one or more conduits (20a-d of Figures), the modified area of the outlet causes an increase in the fluid force caused by the outlet, wherein the increase in the fluid force causes an increase in an amount of the electricity generated by the associated electric generator of the plurality of electric generators (60 of Figures) (claim 19);
wherein, for each conduit of the one or more conduits (20a-d of Figures), the modified area of the outlet causes a decrease in the fluid force caused by the outlet, wherein the decrease in the fluid force causes a decrease in an amount of the electricity generated by the associated electric generator (60 of Figures) (claim 20).
Dietzel discloses wherein, for each conduit of the one or more conduits (102 of Figures), the modified area of the outlet causes an increase in the fluid force caused by the outlet, wherein the increase in the fluid force causes an increase in an amount of the electricity generated (inherent increasing the power drive of a generator would result in increased electricity generated; Para. 0101) by the associated electric generator of the plurality of electric generators (120 of Figures) (claim 19);
wherein, for each conduit of the one or more conduits (102 of Figures), the modified area of the outlet causes a decrease in the fluid force caused by the outlet, wherein the decrease in the fluid force causes a decrease in an amount of the electricity generated (inherent decreasing the power drive of a generator would result in decreased electricity generated; Para. 0101) by the associated electric generator (120 of Figures) (claim 20).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to increase and/or decrease the fluid force on the generator of Solheim, as taught by Dietzel, to provide metering control of the flow control apparatus as well as other control and data acquisition functions for the power generation system [Dietzel: Para. 0101].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anteau (US 11,073,139), Van Drentham Susman (US 2009/0179425), Freda (US 2010/0150718), Krouse (US 8,901,767) discloses a conduit configured to receive a fluid with an inlet bigger than an outlet.
Hedtke (US 2010/0109331) discloses one or more processors with memory storing processor-executable instructions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832